Citation Nr: 0602178	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-33 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the ears.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Atlanta, 
Georgia, which in pertinent part, denied service connection 
for residuals of frostbite of the ears, a right knee 
disorder, and a left knee disorder. 

The veteran presented testimony during a hearing on appeal at 
the RO before the undersigned Veterans Law Judge in October 
2004.  A copy of the hearing transcript has been associated 
with the claims folder.

At the time of a hearing in October 2004, the veteran 
withdrew the issue of entitlement to service connection for 
bilateral hearing loss.  38 C.F.R. §§ 20.202, 20.204(b) 
(2005).

In December 2004, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  The weight of the competent evidence establishes a nexus 
between residuals of frostbite of the ears and active 
service.

2.  A right knee disorder is not a disorder of service origin 
or attributable to any incident therein.  

3.  A left knee disorder is not a disorder of service origin 
or attributable to any incident therein.  

CONCLUSIONS OF LAW

1.  Service connection for residuals of frostbite of the 
ears, is established.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. § 3.303. 

2.  A right knee disorder, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 
3.303.

3.  A left knee disorder, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The October 2003 statement of the case, the October 2005 
supplemental statement of the case, and September 2002, 
January 2005, and September 2005 letters from the RO and 
Appeals Management Center (AMC), gave the veteran notice of 
the evidence necessary to substantiate his claims on appeal.  

The evidence development letters dated in September 2002 and 
January 2005 also advised the veteran of what evidence he was 
responsible for providing and what evidence VA would 
undertake to obtain.  

The January 2005 letter specifically informed the veteran 
that if he had evidence in his possession which would support 
his claim, he should send it to VA.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded a necessary VA examination in regards to his 
claim of entitlement to service connection for residuals of 
frostbite of the ears.

The Board understands that under the VCAA, VA is obliged to 
provide an examination or obtain a medical opinion when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A medical opinion has not been obtained in this case in 
regards to the veteran's bilateral knee claim, because there 
is no competent evidence linking the veteran's claimed knee 
disorder with service.  

Factual Background

In this case, the veteran contends that he suffers from the 
residuals of frostbite to his ears and a right and left knee 
disorder which he incurred during basic training.  

The Board notes that the National Personnel Records Center 
(NPRC), in response to a VA request for the veteran's service 
records, reported that the veteran's records may have been 
destroyed in the fire at the Records Center in 1973.  All 
searches for alternative sources or records have been 
fruitless.  Nonetheless, the claims file includes the 
veteran's August 1957 separation examination report.  This 
report is negative for any evidence that the veteran suffered 
from residuals of frostbite to his ears or any problems 
pertaining to his knees.
 
The post-service medical evidence includes VA outpatient 
treatment records dated from 1988 to 2002 which describe the 
treatment the veteran received for various complaints.  
Specifically, a July 2001 notation shows the veteran reported 
chronic bilateral knee pain.  He was diagnosed with stable 
degenerative joint disease.  And, August 2002 notations show 
complaints of pain in both ears due to residuals of 
frostbite.  He was diagnosed with right cerum impaction and 
the physician indicated that the veteran's ear pain was most 
likely sequelae of frostbite.  

In support of his claim, in April 2003, the veteran submitted 
a lay statement from a J. C. who had served with him in 1956.  
The statement indicated that the veteran suffered from pain 
in his ears, knees and legs which stemmed from an injury 
during basic training.   

During the veteran's October 2004 hearing, he testified that 
he was involved in a training exercise at Fort Leonard Wood, 
Missouri, which required him to sustain 10 degree 
temperatures.  He recalled hearing a cracking sound from both 
his left and right ear.  He sought treatment by a physician 
and was given a Vaseline substance to place on his ears.  In 
regards to his knees, he stated that during basic training he 
was required to crawl through an infiltration course 
underneath barbwire.  After completing this exercise his legs 
swelled and he had scars from the barbwire.  He stated that 
his ears and knees have bothered him ever since basic 
training in service.

During September 2005 VA examination the veteran reiterated 
his previous contentions with regard to residuals of 
frostbite of his ears.  He reported continued pain in both 
ears at all times and occasional numbness and tingling.  He 
described the pain as a constant aching pain which lasted for 
two to three minutes.  He noted a discoloration of his ears 
and complained of cold sensitivity.  The diagnoses were 
residuals of cold injury to the right ear with pain, 
numbness, cold sensitivity, locally impaired sensation 
(decreased sensation to light touch and pinprick) and color 
changes (hypopigmentation); and residuals of cold injury to 
the left ear with pain, numbness, cold sensitivity and 
locally impaired sensation (decreased sensation to light 
touch and pinprick).  The examiner opined that it was at 
least as likely as not that the veteran's residuals of a cold 
injury to both ears was due to his cold exposure in 1954 
while serving in the military.

Analysis
 
Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's service administrative and medical records are 
unavailable, having been apparently destroyed by a fire at 
the National Personnel Records Center (NPRC) in 1973.  In 
such cases, the United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist is heightened 
and includes an obligation to search alternative forms of 
records which support the veteran's case.   Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases where records 
are presumed destroyed while in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The RO has made every effort to perform searches for 
alternative sources of records, including searches for 
Surgeon General's reports, which would support the veteran's 
contentions.  Specifically, the Board notes that, in October 
2002, the NPRC returned a negative response to the RO's 
request.  Given the above, the Board finds that the VA has 
fulfilled its duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).

The post-service evidence shows treatment for degenerative 
joint disease of the knees and an ear disorder.  These 
records provide competent evidence of current disabilities.  

Additionally, there is also competent evidence of in-service 
incurrence of an injury.   Though the service medical records 
are missing, the veteran is competent to report, as he did, 
that he experienced frostbite during active service and had 
an injury to both his knees which participating in basic 
training exercises.

In regards to the veteran's residuals of frostbite of the 
ears, the September 2005 VA examiner considered an 
essentially accurate history as reported by the veteran, and 
provided a competent opinion linking the veteran's residuals 
of frostbite of the ears to an injury in service.  

There is evidence against such a link, in that there is an 
absence of any treatment for residuals of frostbite of the 
ears in the years immediately after service.  The VA 
examiner, however, was aware of this information prior to 
making her opinion.

The Board finds that the evidence warrants the grant of 
service connection for residuals of frostbite of the ears.  
38 U.S.C.A. § 5107(b) (West 2002).

With regard to the veteran's bilateral knee claim, the 
missing element is competent evidence linking his current 
knee disorders to the claimed injury, or other disease or 
injury, in service.  Furthermore, there is a long period of 
time after service when no knee disability was apparent.  
Consequently, the evidence is against a finding that there is 
a link between a current bilateral knee disorder and service.  

The Board acknowledges the veteran's own statements 
contending that he suffers from a bilateral knee disorder 
which is due to service.  However, absent any independent 
supporting clinical evidence from a physician or a medical 
professional, the veteran's own statements expressing the 
belief that a disability is service connected are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The preponderance of the evidence is, thus, against the claim 
for service connection for a right and left knee disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

 



ORDER

Entitlement to service connection for residuals of frostbite 
of the ears is granted.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


